PER CURIAM:
Julio Pardo appeals the district court’s order granting Westinghouse Savannah River Company, LLC, summary judgment and dismissing his employment discrimination claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, with prejudice.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pardo v. Westinghouse Savannah River Co., LLC, No. 1:04-cv-01709-JRM, 2006 WL 1003779 (D.S.C. Mar. 13, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


The parties consented to adjudication by a magistrate judge.